Exhibit 10.1

 

 

[pnc.jpg] PNC BANK



 

 



January 3, 2017

 

NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION

PO BOX 69

CIRCLE PINES, MN 55014-0069

 

Re:Renewal of Expiration Date for that certain $3,000,000.00 Committed Line of
Credit ("Line of Credit") extended by PNC Bank, National Association (the
"Bank") to NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION (the "Borrower")

 

Ladies/Gentlemen:

 

We are pleased to inform you that the Line of Credit has been renewed. The
Expiration Date of the Line of Credit, as set forth in that certain promissory
note executed and delivered by the Borrower to the Bank dated December 14, 2006
(the "Note") and/or that certain loan agreement governing the Line of Credit
(the "Loan Agreement"), has been extended from January 07, 2017 to January 07,
2018, or such later date as may, in the Bank's sole discretion, be designated by
the Bank by written notice from the Bank to the Borrower, effective on January
11, 2017. All sums due under the Note, the Loan Agreement or any related
documents, instruments and agreements (collectively as amended from time to
time, the "Loan Documents") shall be due and payable on the Expiration Date, as
extended hereby. All other terms and conditions of the Loan Documents governing
the Line of Credit remain in full force and effect.

 

It has been a pleasure working with you and I look forward to a continued
successful relationship. Thank you again for your business.

 

Please indicate your agreement with the foregoing renewal and extension by
signing the acknowledgement below.

 

Very truly yours,

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

* * * * *

 

Accepted and agreed this 11th day of January, 2017:

 

NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION

 

 

/s/ Matthew Wolsfeld  

Matthew Wolsfeld

Chief Financial Officer

